PER CURIAM.
The employer/carrier (E/C) appeal a workers’ compensation order finding that claimant sustained a compensable emotional injury on February 6, 1981.
There must be an actual physical injury or trauma upon which to predicate compensation for a neurosis. See Superior Mill Work v. Gabel, 89 So.2d 794 (Fla.1956); Williams v. Hillsborough County School Board, 389 So.2d 1218 (Fla. 1st DCA 1980), pet. for rev. den., 397 So.2d 780 (Fla.1981); Sunland Training Center — Miami v. Johnson, 9 FCR 172, cert. den. 315 So.2d 477 (Fla.1975). There is no competent substantial evidence to show that claimant suffered a physical injury or trauma which precipitated her mental condition. The finding of compensability is therefore reversed.
LARRY G. SMITH, JOANOS and THOMPSON, JJ., concur.